Citation Nr: 1808296	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  16-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of an appendectomy, to include adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to April 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which denied entitlement to compensation under 38 U.S.C. § 1151 for residuals of an appendectomy surgery.

In June 2017, the Board recharacterized the issue as a claim for service connection, as shown on the title page.  The Board also remanded the case for additional development.  That development has been completed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is not shown to have residuals from a February 1958 appendectomy, to include adhesions and scarring.


CONCLUSION OF LAW

The criteria for service connection for residuals of an appendectomy, to include adhesions, are not met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of appendectomy procedure.  The Veteran asserts that his stitches came loose after the surgery; it never properly healed and caused him to be discharged from the military.  See Veteran's correspondence from January 2016 and June 2017.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this case, service treatment records note that the Veteran underwent an appendectomy in February 1958 for suppurative appendicitis.  In a subsequent treatment records that same month, the Veteran was noted to be healing well, with uneventful convalescent and was discharged to quarters for one week.  An April 1958 examination for purposes of discharge noted the prior appendectomy with no complication or sequelae.  The examination report indicated a 3 inch diagonal scar in the right lower quadrant that was well healed and non-symptomatic.  The abdomen and viscera were observed to have a 3" diagonal surgical scar, R.L.Q., WH, NS.  The Veteran reported good health in the accompanying April 1958 report of medical history.  
 
Post-service treatment records show a substantial history of complaints and surgical procedures regarding the abdomen.  The Veteran underwent surgeries in 1999 for colostomy takedown and diverticulitis; and in 2000 for ventral hernia repair with mesh (which required a subsequent 2000 repeat operation because the mesh was sown to his bladder).  See February 2014 VA treatment record.  In October 2012 VA treatment records, the Veteran reported hernia-like discomfort occurring in the last 2 to 3 months with a protrusion that was getting worse in the last 4 to 5 months.  In March 2013 VA treatment records, the Veteran reported right lower quadrant pain of about 3 to 4 months with CT and MRI showing no cause of right lower quadrant pain.  Upon interview, the Veteran reported more of a right leg and hip pain.  In August 2013 VA treatment records, the Veteran reported pain in the abdomen while straining.  Examination showed well healed midline incision, left prior ostomy site, and possible fascial defect to right of the midline in the lower abdomen.  The clinician ruled out a hernia but noted a possible fascial defect with laxity in the mesh.  In a February 2014 follow up for the possible fascial defect, the Veteran reported worsening pain in his right lower quadrant abdominal wall.  The clinical assessment was likely abdominal wall weakening.  In September 2015, the Veteran reported tremendous pain in his right abdomen and back.  In March 2016, VA treatment records the Veteran reported to the emergency department with sharp abdominal pain at the side of the old hernia repair and pain at the site of the appendectomy repair.  Examination showed well healed surgical scars and no palpable hernias or masses.  In August 2017 VA treatment records, the Veteran reported right lower quadrant pain.

Pursuant to the Board's June 2017 Remand, the Veteran was afforded a VA examination in September 2017.  The examiner conducted an in-person examination and review of the record.  The Veteran reported in-service appendectomy with loose stitches and persistent discomfort thereafter.  The Veteran reported right lower quadrant pain beginning 10 years after service and progressively worsening.  The Veteran reported that the scar from the appendectomy is gone and no longer visible.  The examiner noted that the Veteran worked at Eastern Airlines, loading and unloading baggage for 33 years.  The examiner gave a diagnosis of resolved appendectomy scar from 1958.  The examiner opined that it is less likely than not that the Veteran has residuals from the 1958 appendectomy, to include adhesions and scarring.  The examiner reasoned that medical records do not support bowel obstruction that is frequently seen with adhesions; significant imaging rule out adhesion or scarring.  He noted that the Veteran has had significant imaging with CT of abdomen and pelvis (11/28/12) and MRI (2/11/13) of abdomen with no adhesions or scarring noted.  The examiner also noted that although the Veteran reported of chronic right lower quadrant abdominal pain since 1958, that became worse in the subsequent 10 years and then progressively worsened to limit his activities, he worked in baggage loading and unloading for 33 years.

Upon review, service connection is not warranted.  The competent and probative evidence does not show a current residual disability from the in-service appendectomy.  

The competent and highly probative evidence is against the claim.  Notably, the September 2017 examiner found that any residuals from the in-service appendectomy have resolved without scarring or adhesions.  The examiner's opinion is highly persuasive.  The VA examiner had the appropriate training, expertise and knowledge to evaluate the claimed disability.  The examiner provided a thorough and cogent rationale for her finding and opinion, which included consideration of the Veteran's reported symptoms both during and after service, and the post-service clinical history.  Furthermore, the examiner also reviewed the entire claims file which included pertinent clinical findings.  There are no competent opinions to the contrary.

The examiner's conclusion that residuals from the appendectomy resolved is supported by the other competent evidence of record.  Service treatment records from February 1958 showed that Veteran was healing well.  Treatment records from the Veteran's April 1958 discharge showed no complication or sequelae from the appendectomy including a well healed scar.  Moreover, post-service VA treatment records show that the Veteran's reported pain was attributed to numerous other conditions.  These treatment records are further competent and probative evidence against the claim.  The treating clinicians had the appropriate training, expertise and knowledge to evaluate the Veteran. 

The Board acknowledges the Veteran's contentions and sincere belief that he has residuals of his in-service appendectomy.  The Veteran is competent to report symptoms he experienced in and after service, as this is observable through the five senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, a determination as to the cause of those symptoms, such as adhesions or residuals from the appendectomy, is a complex medical determination which goes beyond lay observation of symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's lay opinion is neither competent nor probative evidence.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for residuals of an appendectomy, to include adhesions, is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


